                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

DANNY WILLIAMS,

        Plaintiff,

v.                                                                                 No. 19-cv-0594 KRS/SMV

NINE ENERGY SERVICES,

        Defendant.

                                        ORDER TO SHOW CAUSE

        THIS MATTER is before the Court sua sponte. Plaintiff filed his Complaint against

Defendant on June 28, 2019. [Doc. 1] at 1. Plaintiff had 90 days from filing the Complaint, or

until September 26, 2019, to effect service of process.1 Fed. R. Civ. P. 4(m). To date, there is no

indication on the record that service of process has been effected.

        IT IS THEREFORE ORDERED that Plaintiff show good cause why his claims against

Defendant should not be dismissed without prejudice for failure to comply with the service

provision of Rule 4(m). See Espinoza v. United States, 52 F.3d 838, 841 (10th Cir. 1995). Plaintiff

must file his response no later than November 12, 2019.

        IT IS SO ORDERED.


                                                                       ______________________________
                                                                       STEPHAN M. VIDMAR
                                                                       United States Magistrate Judge


1
  Although Plaintiff filed an Amended Complaint on September 20, 2019, [Doc. 4], such filing did not extend
Plaintiff’s deadline to serve Defendant because Defendant was named in the original Complaint. See Bolden v. City
of Topeka, 441 F.3d 1129, 1148–49 (10th Cir. 2006) (holding that the deadline “provided by Rule 4(m) is not restarted
by the filing of an amended complaint except as to those defendants newly added in the amended complaint” (emphasis
added)).
